[Cite as State ex rel. Bandy v. Gilson, 2020-Ohio-1031.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE EX REL. WILLIE BANDY,                                :

                 Relator,                                  :
                                                               No. 109330
                 v.                                        :

THOMAS P. GILSON, ET AL.,                                  :

                 Respondents.                              :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: COMPLAINT DISMISSED
                 DATED: March 18, 2020


                                           Writ of Mandamus
                                           Motion No. 535446
                                           Order No. 535968


                                             Appearances:

                 Willie Bandy, pro se.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Mark R. Musson, Assistant Prosecuting
                 Attorney, for respondent.


EILEEN A. GALLAGHER, J.:

                   Relator, Willie Bandy, seeks a writ of mandamus directing

respondents, Thomas P. Gilson, medical examiner of Cuyahoga County; Dawn

McCollum, deputy coroner; and Amy Michelle Riley, forensic scientist, to release
records held by the Cuyahoga County Medical Examiner’s Office. Respondents have

released all records to which Bandy is entitled. Therefore, respondents’ motion to

dismiss is granted and the request for writ of mandamus is dismissed. Further, this

court finds that Bandy’s complaint is frivolous. Bandy has demonstrated a repeated

history of filing frivolous actions in this court. Pursuant to Loc.App.R. 23, this court

deems Bandy a vexatious litigator.

               On December 27, 2019, Bandy filed a complaint for writ of

mandamus. In his complaint, he asserted that respondents failed to provide all

responsive records held by them pursuant to his records request filed on

September 18, 2014. That request, attached to his complaint, acknowledged

receiving an autopsy report relating to an autopsy performed on a decedent, Ray

Emerson. He further stated that he did not receive any photographs of the decedent

taken by the coroner. Bandy’s records request letter sought photographs of the

decedent.

               Bandy claims that he is entitled to copies of any photographs in the

coroner’s possession.     Bandy’s complaint also requests that this court order

respondents to produce the death certificate and autopsy report for Mr. Emerson,

along with photographs and x-rays of the decedent’s 13 stab wounds.

               Respondents filed a motion to dismiss on January 24, 2020, arguing

that Bandy’s complaint fails on its face. On January 31, 2020, Bandy filed his

opposition to the motion to dismiss again claiming he is entitled to all the requested

records.
               “To be entitled to a writ of mandamus compelling the production of

public records, a relator must establish by clear and convincing evidence that the

relator has a clear legal right to the records and that the respondent has a clear legal

duty to provide them.” State ex rel. School Choice Ohio, Inc. v. Cincinnati Pub.

School Dist., 147 Ohio St. 3d 256, 2016-Ohio-5026, 63 N.E.3d 1183, ¶ 11, citing State

ex rel. Cincinnati Enquirer v. Sage, 142 Ohio St. 3d 392, 2015-Ohio-974, 31 N.E.3d
616, ¶ 10.

               The matter is before this court on respondents’ motion to dismiss. A

motion to dismiss shall be granted “if it appears beyond doubt, after presuming the

truth of all material factual allegations in the complaint and making all reasonable

inferences in [the nonmovant’s] favor, that he is not entitled to the requested

extraordinary relief.” State ex rel. Doe v. Gallia Cty. Common Pleas Court, 153 Ohio

St.3d 623, 2018-Ohio-2168, 109 N.E.3d 1222, ¶ 7, citing State ex rel. Bates v. Court

of Appeals for the Sixth Appellate Dist., 130 Ohio St. 3d 326, 2011-Ohio-5456, 958
N.E.2d 162, ¶ 8.

               First, it must be noted that Bandy specifically states that his

complaint does not rely on Ohio’s Public Records Act, R.C. 149.43. Instead, Bandy

relies on R.C. 313.10 as the basis for asserting his claim that the coroner’s office has

a duty to provide the requested photographs and has failed to do so. Bandy disavows

seeking records under Ohio’s Public Records Act, R.C. 149.43.1


       1 Because Bandy’s complaint fails on its face, this court does not need to address
respondents’ claim that Bandy must satisfy the requirements of R.C. 149.43 before seeking
public records from a coroner’s office, such as first seeking leave from the trial judge who
               R.C. 313.10(A)(1) provides:

      Except as otherwise provided in this section, the records of the coroner who
      has jurisdiction over the case, including, but not limited to, the detailed
      descriptions of the observations written during the progress of an autopsy and
      the conclusions drawn from those observations filed in the office of the
      coroner under division (A) of section 313.13 of the Revised Code, made
      personally by the coroner or by anyone acting under the coroner’s direction
      or supervision, are public records. Those records, or transcripts or photostatic
      copies of them, certified by the coroner shall be received as evidence in any
      criminal or civil action or proceeding in a court in this state, as to the facts
      contained in those records. The coroner of the county where the death was
      pronounced shall be responsible for the release of all public records relating
      to that death.

               The statute then goes on to delineate which records held by a

coroner’s office are not public records:

      (a) Preliminary autopsy and investigative notes and findings made by the
      coroner or by anyone acting under the coroner’s direction or supervision;

      (b) Photographs of a decedent made by the coroner or by anyone acting
      under the coroner’s direction or supervision;

      (c) Suicide notes;

      (d) Medical and psychiatric records provided to the coroner, a deputy
      coroner, or a representative of the coroner or a deputy coroner under section
      313.091 of the Revised Code;

      (e) Records of a deceased individual that are confidential law enforcement
      investigatory records as defined in section 149.43 of the Revised Code;

      (f) Laboratory reports generated from the analysis of physical evidence by the
      coroner’s laboratory that is discoverable under Criminal Rule 16.




presided over his criminal case. See State ex rel. Clay v. Cuyahoga Cty. Med. Examiner’s
Office, 152 Ohio St. 3d 163, 2017-Ohio-8714, 94 N.E.3d 498.
(Emphasis added.) R.C. 313.10(A)(2). The statute specifies to whom full and

complete records may be provided. They include the next of kin of the decedent as

defined in R.C. 313.10(C)(1), journalists as set forth in R.C. 313.10(D), and an insurer

for us as specified in R.C. 313.10(E). A person convicted of murdering the decedent

is not listed as one that is entitled to the full and complete records from a coroner’s

office pursuant to R.C. 313.10.

               The statute specifically excludes photographs of the decedent from

the definition of public records. The request letter attached to Bandy’s complaint

indicates that he has already received a copy of the autopsy report. The letter goes

on to request pictures of the deceased and only pictures of the deceased. Bandy, the

man convicted of killing Ray Emerson, is not included the list of individuals who are

entitled to a complete copy of all the records held by the coroner. Therefore, the

coroner is under no obligation to provide Bandy with pictures of a decedent under

R.C. 313.10(A)(2)(b).

               Respondents have not failed to fulfill a legal duty in this respect.

Further, in his request letter, Bandy failed to request the additional items he now

seeks from the coroner as set forth in his complaint. It is clear that Bandy can prove

no set of facts entitling him to relief in this case. He received that to which he is

entitled under R.C. 313.10 prior to the filing of this action.

               Accordingly, Bandy’s complaint is frivolous.         Loc.App.R. 23(A)

provides,
      If the Eighth District Court of Appeals, sua sponte or on motion by a
      party, determines that an appeal, original action, or motion is frivolous
      or is prosecuted for delay, harassment, or any other improper purpose,
      it may impose on the person who signed the appeal, original action,
      or motion, a represented party, or both, appropriate sanctions. The
      sanctions may include an award to the opposing party of reasonable
      expenses, reasonable attorney fees, costs or double costs, or any
      other sanction the Eighth District Court of Appeals considers just.
      An appeal, original action, or motion shall be considered frivolous if it
      is not reasonably well-grounded in fact, or warranted by existing law,
      or by a good faith argument for the extension, modification, or
      reversal of existing law.

              R.C. 2323.51(A)(2) further defines “frivolous conduct” as, among

other things, conduct that “is not warranted under existing law, cannot be supported

by a good faith argument for an extension, modification, or reversal of existing law,

or cannot be supported by a good faith argument for the establishment of new law.”

      R.C. 2323.51 applies an objective standard in determining frivolous
      conduct, as opposed to a subjective one. Hardin v. Naughton, 8th Dist.
      Cuyahoga No. 99182, 2013-Ohio-2913, ¶ 14, citing State Farm Ins. Co.
      v. Peda, 11th Dist. Lake No. 2004-L-082, 2005-Ohio-3405. The finding
      of frivolous conduct under R.C. 2323.51 is determined without
      reference to what the individual knew or believed. Id., citing Ceol v.
      Zion Indus., Inc., 81 Ohio App. 3d 286, 289, 610 N.E.2d 1076 (9th
      Dist.1992). In determining whether a claim itself is frivolous, the test is
      whether no reasonable lawyer would have brought the action in light of
      the existing law. The James Lumber Co. v. Nottrodt, 8th Dist.
      Cuyahoga No. 97288, 2012-Ohio-1746, ¶ 25, citing Orbit Elecs., Inc. v.
      Helm Instrument Co., 167 Ohio App. 3d 301, 2006-Ohio-2317, 855
N.E.2d 91 (8th Dist.).

Crenshaw v. Integrity Realty Group, L.L.C., 8th Dist. Cuyahoga No. 100031, 2013-

Ohio-5593, ¶ 8.

              Bandy’s complaint is not grounded in fact, supported by existing law

or a reasonable extension of existing law. R.C. 313.10, the only statute upon which
Bandy relies, clearly excludes photographs of a decedent from the definition of

public records. Bandy has not argued that he fits within one of the exceptions set

forth in the statute, and Bandy specifically disavows reliance on other sources of

statutory authority for the release of records. Therefore, the filing of the complaint

for a writ of mandamus seeking records to which Bandy is clearly not entitled under

the statute constitutes frivolous conduct.

               Further, Bandy has a demonstrated history of nonmeritorious filings

in this court. See, e.g., Bandy v. Cuyahoga Cty. Prosecutor’s Office, 8th Dist.

Cuyahoga No. 106635, 2018-Ohio-3679; State v. Bandy, 8th Dist. Cuyahoga Nos.

101785 and 101786, 2015-Ohio-1033; Bandy v. Villanueva, 8th Dist. Cuyahoga No.

98116, 2012-Ohio-3695; State ex rel. Bandy v. Villanueva, 8th Dist. Cuyahoga No.

97609, 2012-Ohio-2313; State ex rel. Bandy v. Villanueva, 8th Dist. Cuyahoga No.

97826, 2012-Ohio-1750; State ex rel. Bandy v. Villanueva, 8th Dist. Cuyahoga No.

97870, 2012-Ohio-1551. This court has previously admonished Bandy for his

repeated filings and warned him that further frivolous filings may result in this court

declaring him a vexatious litigator. Bandy, 8th Dist. Cuyahoga Nos. 101786 and

101786, 2015-Ohio-1033, at ¶ 36. That time has come.

               Pursuant to Loc.App.R. 23(B), Bandy is prohibited from instituting or

continuing legal proceedings in the Ohio Eighth District Court of Appeals without

first obtaining leave. Also, the filing of any future action, motion, or appeal must be

accompanied by the appropriate filing fee and security for costs as required by

Loc.App.R. 3(A).
               Respondents’ motion to dismiss is granted. This court also orders

that Bandy bear the costs of this action. The clerk of courts is directed to serve notice

of this judgment upon all parties as provided in Civ.R. 58(B).

               Complaint dismissed.



_______________________________
EILEEN A. GALLAGHER, JUDGE

MARY J. BOYLE, P.J., and
LARRY A. JONES, SR., J., CONCUR